COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Nasser Chehab v. BBVA USA
Appellate case number:       01-20-00766-CV
Trial court case number:     2020-39917
Trial court:                 189th District Court of Harris County

       On November 5, 2020, appellant, Nasser Chehab, filed a pro se notice of appeal
challenging two trial court orders, including: (1) an October 7, 2020 order granting
appellee, BBVA USA’s “Motion for Sanctions for [Appellant] Filing Yet Another
Frivolous Lawsuit and/or Motion to Declare [Appellant] a Vexatious Litigant and Motion
for Security,” and (2) an October 15, 2020 “Final Summary Judgment” order granting
appellee’s motion to dismiss pursuant to Texas Rule of Civil Procedure 91a or, in the
alternative, motion for summary judgment.
        The appellate record was due to be filed by December 14, 2020. See TEX. R. APP.
P. 35.1. After being notified by the Clerk of this Court that the clerk’s record was past due,
the clerk’s record was filed on January 26, 2021; however, a reporter’s record has not been
filed.
        On January 22, 2021, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the reporter’s record had not filed a reporter’s record because
appellant has not requested preparation of a reporter’s record and has not paid, or made
arrangements to pay, the fee for preparation of the record. See TEX. R. APP. P. 37.3(c).
The Clerk further notified appellant that unless he provided written evidence that he had
paid, or made arrangements to pay, for the reporter’s record, or provided proof that he is
entitled to proceed without payment of costs by February 22, 2021, the Court might
consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant
has not responded.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. TEX. R. APP. P. 37.3. Appellant’s brief in
appellate case number 01-20-00766-CV is due to be filed no later than thirty days
from the date of this order. TEX. R. APP. P. 38.6(a), (d).
      It is so ORDERED.

Judge’s signature: ______/s/ Amparo Guerra_____
                  Acting individually  Acting for the Court


Date: __March 9, 2021____